r       .




                      OFFICE        OF THE        ATTORNEY      GENERAL       OF TEXAS
                                                      AUSTIN




iicn.       L.   2.    V*nae               ‘.I
County At tornep
Tttlrr County
1%. Plaasant S Texae

Dear    ‘blr.     Vano6:

                                          opinion  NO. o-7331
                                          R.:    Whether the dusrsr
                                                 oi  the fat.   Plcrav
                                                 aesoaiation     ~&..wt
                      in your lettsr   of kuguet
opinion          of     this Departz3ant upon
r0U.F       i6tt4T       Tea68 i8 rOliOWS1

            opinion      as    to     u
            it   any,    Ir    tara
            tha swab prop
                                                                          f the iAt* Plearant
                                                                           to adrim you as
                                                                           any,   le   taxable.

                                                           ble for 38 to atteqt      to
                                                           sxabilltg    or exaaption
                                                           zw ratlsctea    la ttk
                                                         a-53 of Title    24, V. i?. C. S.,
                                           ur the ezwwament and oolleatlon        or taxea
                                           loan aaaoaiatlom     do?n~a bueinass   in this
                                           of the atetute reads ~3 r0nmtt:
                           uildidlj and loan aaeoalatlon   dolng business
                            shall., la the of ty or town Sn whloh f t ia
            looated,  sander lta prop3rty thbrsln looetad to the tax
            asabssor et the the     fixed by law end in the folio-wing
            a.mner:  (a) 331s value   of its oifioe rwnlture    ft-?d fixtures
            therein;   (b) the velub of nil real estate in suoh olty to
            whlan rruoh laaoolatlon    holds tltls;  (0) the value of fta
            assete therein    40 exoes8 or an amount reprsaaatlng       the
            total ot (1) aeaounts paylabls and notes pajrabls oulng by
Son. L. 3.          Vana6, psga 2


          8uuh essoaia~icn     (2) the book value of fhb eharss
          outntanding   and t 3) the amwaeed value of ths furniture
          ead fl,xt~uss an1 real emtats he13 by awh ssemIstlau
          and rbnarrba   by It for  taxati3n.c

                   316anoIol iltateia*ntr a0 not r6oeIrr unlfow Interprs-
tatlon,          hmso w6 tiould a06 lQte-qi$ to put an lnt6rpretatIoa
upon      this     Nnanalal      6~atreisn*      rxaspt    as   to    pertinent itrfaa
no t 8h o un
           o n the            lta tenma 8.
                                         Bar examgls,                thr 6tatrwnt   does
not show sny ofilor  nu*ltturs,                    whlon is     a deduotlbls       itaa      In
arriving a6 t&s tsxablo value   f& tha ssaebs subjeot to taxation,
although   uo tee1o r k b a the
                            ia lr so o istio ahaa so nu o tilo e
                                                               tur d-
tar*.    The (IO MY bs ssib Of rsal brtste ownrSby ths aesoale-
tI3a, albhougb it is lam oarlain i~t faey own real bsbbtb than
orrio       furaitwo.

          You rIl1  obsrrre   that by the trrmr or the statutr
thora sre t&r80 lams or proprrty      sub sot to asneaau*at ror
ad talmam tame,    aosfgnatod   88 (a),  1b), and (01,  but that
ss to (e) oertaln  6eduotlons~srr rrqulrwl    to be’rsado, beslg-
aatad as (11, (21, azd (3).
              IP tva aooop% the sta$awat          as lltrrally      true and
apply the formula prworlbsb            by tba 6t6tUt6      to the    rissaalsl
statement suuttad,           It Is obarmrd       that thrrr is no proparty
under auWirl6lon        (4).   nafdy,     0rri8a fumitura        ad   ffXtI.WSi
naltbar is Wars       any under sub4lririon         (b), nmmly, ths ralue
of rbal    estate   In suoh olty to whloh such aosasistion                holds
title.     ‘no, thurelore,     hstr only to oonsidrr         6ubdirlaIoa       (a),
~nm~ly, the valus or it8 assets            bhsrsla la ~~0068 0r sn amount
roprosenbing      bho total of (1) aeocuats
wyablb     awki~ by 6u6h asao6iatioa;          arxlof%          Zka%i8          br
shards outsba&l&           wbiah am twWd t8 tbr Indirldual                owner
and not to the lsaoaietloa.            In other worb, we arb rcqulrea
to taka ths total       essat6    Ma dodu66 r-f4 suoh asssts the
sooounts     payablq and uot66 pepabls, and book ralur or ths 8harss
otitetandlng*,     Before arrtring      at a tigwa,      owe think it Qeaes-
ssry   to elinfoata froou the arsbts          stool  in the Fbdoral.        3ome
Loan Bank In t.Ersura or $2100.. tmd Unltad States 3ovammant
3onds la thr 6tm of :lO,OOO. Thooo itecw oanziot be tarad in
may went      by raasun or .&De 743, V.3.C.A.,            Titls   31, slr;or
Conkgtso has not mmwrtzsa             the34 item     to be t8x0a by the
3tatbi raid Artlele maa8 66 r01107f8:
                   “Zxaept    an otherwise         provided     by   km,   all    stooL.8,
          80~&,      Trsasurp       notes,     and otksf    obligations      of the
          Unitrd Stater,        shall        be oxrapt froze taxation        by or uuder
          Jtats     or   awlolpal       or loaal     authority.*
     L. rl. Vsmm,
:icLl.                ‘RjC   3




             3lknlmtlng      thma two ltera       fro@ $hs arrsets clad
AGiuotiag thrrefroa       6ha acco*unto pyabl~ ad notes payable
oxin?l, by the assoaiatlon      and the booit mlue uf the aharea
oi~~sl;sn~Slng, a Pig&m ehoul4 be eooertain.sd Pepresentlx% what
wo oowelre      to bs the taxable I?mir ior soseesmmt l& a inst
the sasoolrtian,      fis grovlbed    fh .i,“t. Mlr,      :subalr. 53.
Thl8, ne thltlk, arr0m         a statutory     b&&a for amuemwabnt
ot o.d ralorm     taxerr w@not       t&r Et.   ?leseaot      .JullUt%g h Loaa.
i~eaooLition,    usln3; SE rar am graatioeblr         the    inforzmtion
4fsolosed   by the ilnanolsl       statement subaltOs           bg 30%